                                                                      JS-6
 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11 YONG KOO,                                   Case No.: CV 19-1879-GW-KSx
12                                             ORDER GRANTING STIPULATION
                Plaintiff,                     FOR DISMISSAL OF THE ENTIRE
13                                             ACTION
14        vs.
                                               Complaint Filed: March 14, 2019
15 E.M. PIZZA, INC. d/b/a DOMINO’S             Trial Date:      None
16 PIZZA #8358; SUNLAS BUILDING,
     LLC; and DOES 1 to 10 inclusive,
17
                Defendants.
18

19

20

21

22

23

24

25

26

27

28


                                        [PROPOSED] ORDER
 1         Based on the stipulation of the parties and for good cause shown:
 2         IT IS HEREBY ORDERED that the entire action be dismissed with prejudice,
 3   both sides to bear their own fees and costs.
 4

 5         SO ORDERED.
 6

 7         DATED: June 26, 2019                     _______________________________
 8                                                  GEORGE H. WU, U.S. District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                1
                                        [PROPOSED] ORDER
